UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________

                                           No. 01-40706

                                       (Summary Calendar)
                                       _________________


               UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

               versus


               JOSE LOPEZ,


                                               Defendant - Appellant.



                           Appeal from the United States District Court
                                For the Eastern District of Texas
                                    USDC No. 4:00-CR-39-3


                                   July 8, 2002
Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Court-appointed counsel for Jose Lopez has requested leave to withdraw as counsel and has

filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967). Lopez has not filed a

response. Our independent review of counsel’s brief and the record discloses no nonfrivolous issue.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, and counsel is excused from

further responsibilities, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                              -2-